Citation Nr: 1017130	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-21 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a 30 percent evaluation for PTSD, from April, 
1, 2010.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Indianapolis, 
Indiana, VA Regional Office (RO).

The Board notes that the issue on the title page has been 
rephrased to reflect the benefits the appellant is seeking on 
appeal.  In that regard, service connection for PTSD was 
established by the agency of original jurisdiction (AOJ) in a 
September 2005 rating decision, and a 10 percent disability 
evaluation was assigned, and by rating decision dated in May 
2006, the evaluation was increased to 30 percent.  A January 
2010 rating decision reflects that a 10 percent evaluation 
has been assigned for PTSD, from April, 1, 2010.  In 
correspondence received in February 2010, the appellant 
stated that the he is not seeking a rating in excess of 30 
percent at any time during the relevant period.  Rather, he 
is seeking only a 30 percent rating for PTSD, from April 1, 
2010.  


FINDING OF FACT

From April 1, 2010, there is competent evidence tending to 
establish that PTSD is manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms depressed mood, anxiety.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for PTSD, from April l, 
2010, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
appellant's claim for a 30 percent rating for PTSD, from 
April 1, 2010, is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.

Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1, Part 4.

The severity of PTSD is determined by 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this code, a 30 percent 
evaluation is provided for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (2009).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Separate ratings at different times, based on facts 
found, will also be considered.  Hart v. Mansfield, 21 Vet 
App 505 (2007).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds that there has been substantial 
compliance with the January 2009 remand.  The appellant was 
afforded a VA examination and recent treatment records have 
been associated with the claims file.  Thus, the Board is 
able to proceed with a decision.

The Board notes that this appeal stems from the initial grant 
of service connection in a September 2005 rating decision, at 
which time a 10 percent evaluation was assigned, from April 
2005, and subsequently increased to 30 percent in a May 2006 
rating decision, for the entire period.  In a January 2010 
rating decision, the AOJ assigned a 10 percent evaluation, 
from April 2010.  The Board notes that while separate ratings 
at different times, based on facts found, are for 
consideration, in this case, and as reflected in 
correspondence received in February 2010, the appellant has 
limited his appeal to a request for a 30 percent rating for 
PTSD, but no higher, from April 1, 2010.

Having reviewed the evidence, the Board finds that there is a 
relative equipoise in the evidence.  Thus, a finding in favor 
of a 30 percent rating, from April 1, 2010, is supportable.  

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment by GAF score is to be considered, but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is indicative of some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
fairly well, has some meaningful interpersonal relationships.  

The Board notes that on VA examination in August 2005, a 
global assessment of functioning (GAF) score of 58 was 
assigned, and while the February 2009 VA examiner assigned 
GAF scores of 75 and 95, a score of 58 was consistently 
assigned in August 2007, March 2008, May 2008, October 2008, 
December 2008, June 2009, and August 2009.  In addition, an 
October 2009 VA record reflects GAF scores of 51 and 55.  
While there is some doubt, having resolved all doubt in the 
appellant's favor, the Board finds a 30 percent rating is 
supportable from April 1, 2010.  This represents a full grant 
of the benefits sought, and thus, a rating in excess of 30 
percent for PTSD, to include on an extraschedular basis, will 
not be addressed.  

The evidence is in favor of a 30 percent rating for PTSD, 
from April 1, 2010.  Consequently the benefits sought on 
appeal are granted.





ORDER

A 30 percent evaluation for PTSD, from April 1, 2010, is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.  



____________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


